Citation Nr: 0907763	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-10 777A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder, claimed as a rotator cuff disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
July 1980 to November 1984 and from March 1985 to October 
2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The Veteran relocated to Detroit, Michigan, during the 
pendency of the appeal, and the RO in Detroit assumed 
jurisdiction over the case.  

In October 2008 the Board remanded the two remaining claims 
at issue - for service connection for right elbow and right 
shoulder disorders, to the RO via the Appeals Management 
Center (AMC) for further development and consideration, 
including to have the Veteran examined for medical nexus 
opinions concerning whether these conditions are related to 
his military service.


FINDINGS OF FACT

1.  The competent and probative medical evidence weighs 
against a finding that the Veteran's right elbow disorder is 
due to any incident or event in service, and arthritis is not 
shown to have been manifested either in service or to a 
compensable degree of at least 10-percent disabling within 
one year after separation from service.

2.  There is no competent medical evidence of a current right 
shoulder disorder.




CONCLUSIONS OF LAW

1.  A right elbow disorder was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

2.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
December 2002 and February 2007, prior to the final 
adjudication of his claims in December 2008.  These letters 
informed him of the evidence required to substantiate his 
claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  The February 2007 letter also 
complied with Dingess, as it apprised him of the downstream 
disability rating and effective date elements of his claims. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  VA also 
obtained his private medical records from T.P.F., M.D.  
There is no indication of any outstanding records pertaining 
to his claims.  

VA also afforded the Veteran medical examinations in May 2003 
and November 2008 to determine whether his right elbow and 
right shoulder disorders were attributable to his military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Hence, no further notice or assistance to him is 
required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.	Service Connection For A Right Elbow Disorder

The Veteran claims that he has a right elbow disorder either 
as a result of a fall in service or as aggravation in service 
of a pre-existing elbow disorder.  For the reasons and bases 
discussed below, the Board finds the preponderance of the 
evidence is against the Veteran's claim.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

VA's General Counsel has held that to rebut the presumption 
of sound condition when entering service under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service beyond 
its natural progression.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Veteran's STRs indicate two childhood fractures of the 
right forearm.  At his enlistment examination in February 
1980, the examiner noted healed right radius and right ulna 
fractures treated with closed reduction and having no 
sequelae including no deformity and no loss of motion.  
Therefore, as there is not sufficient evidence of a pre-
existing condition to rebut the presumption of sound 
condition, the Board will not discuss the Veteran's 
aggravation argument but will instead decide the claim based 
on direct incurrence. 

The Veteran's STRs show that in June 1981 the Veteran fell 
and injured his right elbow.  The treatment records state 
that X-rays were within normal limits but that there was some 
tenderness and crepitus on rotation.  The examiner diagnosed 
a soft tissue injury and prescribed aspirin and the 
application of moist heat to the injury.  There are no other 
records of treatment for the Veteran's right elbow in his 
subsequent 19 years of service. As the STRs do not include a 
diagnosis or treatment of a chronic right elbow disorder, 
they provide compelling evidence against his claim.  
See Struck v. Brown, 9 Vet. App. at 147

The first diagnosis of a right elbow disability is not until 
September 2006, six years after the Veteran's retirement from 
service.  Private treatment records from T.P.F., M.D. 
diagnosed the Veteran with right elbow medial epicondylitis, 
which is commonly referred to as golfer's elbow.  The lengthy 
period between service and the first evidence of a right 
elbow disorder provides highly probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

The VA medical examinations also provide evidence against the 
Veteran's claims.  The Veteran's right elbow was examined for 
compensation purposes on two occasions in May 2003 and 
November 2008.  The May 2003 VA examination found no evidence 
in the X-rays or physical examination of a right elbow 
disorder including no tenderness or loss of motion.  The 
November 2008 VA examination diagnosed lateral humeral 
epicondylitis and bicipital tendonitis.  However, the VA 
examiner stated that these conditions were not caused by or 
related to military service as the record includes no 
complaints of or treatment for a right elbow condition 
between 1981 and 2006 and the X-ray evidence was not 
consistent with a long-term right elbow injury.   Since the 
VA examiner based his opinion on a thorough review of the 
record, the Board finds that his opinion constitutes 
compelling evidence against the claim for service connection 
for a right elbow disorder.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position).

The Veteran has also submitted a medical opinion from Dr. 
T.P.F.  In the September 2006 treatment record of Dr. T.P.F. 
he states "[the Veteran] also has right shoulder 
impingement/bursitis as well as right elbow medial 
epicondylitis, which could be related to some Marine Corps 
activities or chronic-type activities and wear-and-tear." 
(Emphasis added). 

The Board does not find that this statement to be a 
definitive statement of the etiology of the Veteran's 
condition.  Dr. T.P.F. uses equivocal language ("...could be 
related") when suggesting this cause-and-effect.  There are a 
line of precedent cases discussing the lesser probative value 
of opinions that are equivocal, which essentially state that 
it is possible the condition at issue is attributable to the 
Veteran's military service.  See, e.g., Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  And these 
cases indicate that, while an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, and that VA adjudicators should consider 
the words used in their proper context, a doctor's opinion 
phrased in terms tantamount to "may" be related to service is 
an insufficient basis for an award of service connection 
because this is for all intents and purposes just like saying 
the condition in question just as well "may or may not" be 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993). 
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).
  
Even had Dr. T.P.F. intended his statement as a definitive 
opinion as to the etiology of the Veteran's right elbow 
disorder, this statement would have limited probative value 
due to the fact that Dr. T.P.F. did not review the medical 
record including the Veteran's STRs prior to making this 
statement and did not include his rationale for why there 
were no record of treatment or complaints of elbow pain in 
the 25 years between the Veteran's fall in service and his 
diagnosis of right elbow medial epicondylitis.
 
In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims folder.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, the Board is not rejecting Dr. T.P.F. opinion solely on 
the basis there is no indication he reviewed the Veteran's 
claims folder for the pertinent medical and other history.  
Instead, the Board is rejecting this opinion more so on the 
fact that this doctor did not discuss the medical rationale 
of the opinion, including insofar as accounting for no 
complaints or treatment for right elbow pain for 19 years in 
service.  So just as in the Nieves-Rodriguez decision, the 
commenting doctor overlooked - or at the very least did not 
mention in his report, relevant facts and circumstances 
regarding the Veteran's medical history.

The Board has also considered the Veteran's lay statements.  
While he may believe that he has a right elbow disorder as a 
result of service, as a layman without any medical training 
and expertise, he simply is not qualified to render a medical 
opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
He is only competent to comment on symptoms he may have 
personally experienced, but not the cause of them.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

The Board finds that the November 2008 VA examination based 
on a thorough review of the record and couched in definitive 
terms is more persuasive than the medical opinion of Dr. 
T.P.F.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).
For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a right elbow 
disorder.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

III.	Service Connection For A Right Shoulder Disorder

The Veteran claims he injured his right shoulder either 
playing hockey or doing pull-ups while in service.  However, 
as there is no currently diagnosed disability, the Board 
finds no basis to grant the claim.

The Veteran's STRs include treatment of a left shoulder 
strain in February 1989.  At the July 2008 Travel Board 
hearing, the Veteran stated that he had reported right 
shoulder pain but that there was a typographical error in the 
medical records.  Even if this record is considered as 
evidence of a right shoulder injury in service, there is no 
evidence linking this in-service injury to a current 
disability.

The September 2006 treatment record of Dr. T.P.F. diagnosed 
right shoulder impingement/bursitis.  However, the November 
2008 VA examination did not find a current right shoulder 
disability.   The VA examiner noted mild degenerative changes 
of the acromioclavicular joint on the X-ray but found 
evidence on physical examination of disability such as pain 
or loss of motion.  The VA examiner did not diagnose a 
current right shoulder disorder and noted that nothing on the 
X-rays was consistent with a long-term right shoulder 
disorder.  As such, there is no evidence that the condition 
diagnosed at the September 2006 examination by Dr. T.P.F. was 
still present at the November 2008 VA examination.

Therefore, the Veteran does not meet the first criteria of 
Hickson, supra. that he have a current disability.  Thus, in 
absence of competent medical evidence showing a known 
clinical diagnosis of a right shoulder disability, his claim 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

The Board has also considered the Veteran's lay statements.  
While he may believe that he has a right shoulder disorder, 
as a layman without any medical training and expertise, he is 
competent to comment on his symptoms and not qualified to 
render a medical opinion.  See Grottveit, 5 Vet. App. at  93; 
Espiritu, 2 Vet. App. at 494-95; Jandreau, 492 F.3d at 1377; 
Barr, 21 Vet. App. at 310.  See also 38 C.F.R. § 3.159(a)(2) 
and Layno, 6 Vet. App. at 465. 

Without further evidence to corroborate the Veteran's alleged 
condition, the Veteran cannot be granted service connection 
for this condition.  Consequently, for these reasons and 
bases, the preponderance of the evidence is against the 
Veteran's claim, and the benefit of the doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  The Board 
must therefore deny his claim.


ORDER

The claim for service connection for a right elbow disorder 
is denied.

The claim for service connection for a right shoulder 
disorder is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


